                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SUTTON LAFAYETTE KINTER, III,

                    Plaintiff,
                                                   Case No. 17-cv-828-pp
      v.

ANDREW SAUL,

                    Defendant.


   ORDER APPROVING STIPULATION FOR AWARD UNDER THE EQUAL
             ACCESS TO JUSTICE ACT (DKT. NO. 31)


      On June 25, 2020, the parties filed a Stipulated Motion to an Award of

Attorney Fees Pursuant to Equal Access to Justice Act, 28 U.S.C. §2412(d),

asking the court to enter an order awarding attorneys’ fees under the Equal

Access to Justice Act. Dkt. No. 31.

      The court GRANTS the stipulated motion to award fees. Dkt. No. 31. The

court ORDERS that the defendant shall pay to the plaintiff an award of

attorneys’ fees in the amount of $6,900, in full satisfaction and settlement of

any and all claims the plaintiff may have in this case under the EAJA. The

court awards these fees and costs to the plaintiff, not the plaintiff’s attorney,

and under Astrue v. Ratliff, 560 U.S. 586 (2010), the United States may offset

the award to satisfy pre-existing debts that the litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to


                                         1

           Case 2:17-cv-00828-PP Filed 06/26/20 Page 1 of 2 Document 32
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 26th day of June, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       2

        Case 2:17-cv-00828-PP Filed 06/26/20 Page 2 of 2 Document 32
